Citation Nr: 0516705	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to financial assistance in the purchase of 
specially adapted housing or to a special home adaptation 
grant. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

George E. Guido Jr., Counsel  


INTRODUCTION

The veteran served an active duty from August 1988 to August 
1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The only adjudicated service-connected disability is 
traumatic arthritis of the lumbar spine with spinal stenosis, 
which is rated 60 percent disabling; as a result of the 
service-connected disability, the veteran is rated totally 
disabled based on individual unemployability.

2.  The service-connected disability does not result in the 
loss or the loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or the loss or loss of use of one 
extremity together with residuals of organic disease or 
injury, which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in acquiring 
specially adapted housing have not been met.  38 U.S.C.A. §§ 
2101(a), 5107(b) (West 2002); 38 C.F.R. § 3.809 (2004).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101(b), 5107(b) (West 2002); 38 
C.F.R. § 3.809a (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A (West 2002), and the 
regulations implementing it provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The law also requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in her possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

In this case, the RO provided the notice required by the VCAA 
by letter, dated in February 2003, prior to the initial 
adjudication of the claim in March 2003.  The RO informed the 
veteran of the evidence and information necessary to 
substantiate the claim, the information required of her to 
enable the RO to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence in 
support of her claim, and the evidence that she should 
submit.  In addition, although the RO did not specifically 
inform the veteran to submit any pertinent evidence in her 
possession, it informed her of the evidence required to 
substantiate her claim and that she should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on her behalf.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.

The record also reflects that all pertinent available post-
service medical evidence identified by the veteran has been 
obtained.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Furthermore, the 
veteran has been afforded a VA examination to determine the 
current severity of her service-connected disability.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Accordingly, the Board will address the merits of the claim. 

Factual Background

In a September 1994 rating decision, the RO granted service 
connection for traumatic arthritis of the lumbar spine, which 
is the only service-connected disability, and assigned a 10 
percent rating, effective August 13, 1994, the day following 
the veteran's separation from service. 

The veteran then filed a notice of disagreement with the 10 
percent rating.  In a January 1999 rating decision, the RO 
increased the rating to 60 percent, the maximum schedular 
rating, and granted a total disability rating based on 
individual unemployability (TDIU).  The RO considered the 
matter resolved by granting the increase rating and the TDIU. 

In November 2002, the veteran filed her claim for special 
adapted housing or special home adaptation. 

A summary of the pertinent evidence of record follows. 

VA records, dated from 2000 to 2003, disclose that the 
veteran was seen for routine follow-up for low back pain 
about once every six months. 

In a May 2003 statement, W.G., M.D., reported that the 
veteran was suffering from chronic back pain and lower body 
weakness due to degenerative joint disease of the spine and 
spinal stenosis.  The physician also reported that the 
veteran was unable to climb up and down stairs due to back 
pain and leg weakness.  The physician had made similar 
statements in 1995 and 1998. 

On VA examination in October 2003 to determine whether the 
veteran had loss of use of the lower extremities, the veteran 
complained of constant, low back pain with occasional pain 
radiating to the lower extremities and flare-ups with 
increased intensity a couple times a week requiring bed rest.  
The examiner noted that the veteran was not working because 
of her back, that she was unable to do recreational 
activities, and that she usually stayed home. 

The objective findings included no postural or gait deformity 
or abnormality.  Range of motion of the back was flexion to 
65 degrees, extension to 10 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 25 degrees, 
bilaterally.  While there was painful motion, there was no 
fatigue, weakness, lack of endurance, spasm, or tenderness.  
Except for hypoactive deep tendon reflexes, the neurological 
examination was normal.  The diagnoses were low back injury 
with herniated nucleus pulposus, postoperative, and spinal 
stenosis. 

The examiner reported that the veteran walked without the aid 
of braces, crutches, canes, or a wheelchair and that she had 
good balance and locomotion.  The examiner concluded that the 
veteran did not have loss of use of either lower extremity. 



Legal Authority

In order to qualify for assistance in acquiring specially 
adapted housing, the evidence must establish permanent and 
total service-connected disability due to: 
1) the loss, or loss of use, of both lower extremities such 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 2) blindness in both 
eyes, having only light perception, plus the loss of use of 
one lower extremity; or 3) the loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

Analysis 

The veteran has one service-connected disability, traumatic 
arthritis of the lumbar spine with spinal stenosis, and she 
is rated totally disabled based on individual unemployability 
because of her back disability. 

The veteran does not have service-connected eye disability or 
any service-connected disability involving the upper 
extremities.  Therefore, she is not entitled to a special 
home adaptation grant and can only prevail on her claim for 
financial assistance in acquiring specially adapted housing 
if her service-connected back disability has resulted in loss 
of use of a lower extremity and her service-connected 
disabilities so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  

Although the veteran's back disability results in radiating 
pain to the lower extremities, the findings on the recent VA 
examination clearly demonstrate that she does not have loss 
of use of either lower extremity such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  That examination disclosed that she walked with 
a normal gait and without any assistive device.  

In addition, the VA records from 2000 to 2003 do not document 
loss of use of either lower extremity.  While the private 
physician W.G., M.D., stated that the veteran was unable to 
climb up and down stairs due to back pain and leg weakness, 
he did not indicate that the veteran required the regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion.  

In sum, the clear preponderance of the evidence is against 
the veteran's claim.  


ORDER

Entitlement to financial assistance in the purchase of 
specially adapted housing or to a special home adaptation 
grant is denied.



____________________________________________
	Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


